Opinion by
Judge Pryor :
A mortgagee, as has been held repeatedly by this court, is a purchaser for value. The conveyance was made to Plelen Lewis in the year 1854, twenty-six years before the institution of the present action, and made a matter of record. She executed, in conjunction with her husband, a mortgage to secure the payment of certain debts, and after the foreclosure and sale the appellants are claiming as against the purchaser the right to have the conveyance corrected on the ground of fraud or mistake, alleging that the conveyance should have been made to them jointly with their mother. There is no allegation of notice on the part of the purchaser, and his rights can not be disturbed. He is invested with the title, and the equity of appellants, if they have any, must be held subordinate to it. The allegation in the original petition that appellee knew of the ownership will not control this case. A demurrer was sustained to that petition and an amendment made alleging fraud or mistake without alleging notice of either on the part of the appellee.
Judgment affirmed.